





CITATION:
R. v. Stairs, 2011
          ONCA 734



DATE: 20111122



DOCKET: C52773



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Juriansz JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Wyatt Floyd Stairs



Applicant (Appellant)



Nicholas A. Xynnis, for the applicant (appellant)



Sarah Shaikh, for the respondent



Heard: November 21, 2011



On appeal from the conviction
          entered on July 2, 2010 by Justice L.P. Thibideau of the Ontario Court of
          Justice.



APPEAL BOOK ENDORSEMENT



[1]

We are satisfied that there was a basis upon which the trial judge could
    find that the police had articulable cause to detain the appellant for investigative
    purposes.  We would add, however, that while counsel at trial are to be
    commended for arriving at an agreed statement, some evidentiary context for the
    police actions would have been helpful.

[2]

The trial judges s. 24(2) analysis faithfully tracks
R. v. Grant
. 
    We defer to that analysis.

[3]

The appeal is dismissed.


